DETAILED ACTION
This Office action is in response to the application filed on October 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on October 21, 2021.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINO et al. (U.S. Pub. 2016/0079411 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, HINO discloses a silicon carbide semiconductor device (Fig. 4) comprising: 
a semiconductor substrate (10) of a first conductivity type made of silicon carbide (Para. 0044); 
a drift layer (20) of the first conductivity type formed on the semiconductor substrate (Para. 0046); 
an active region where a MOSFET (Para. 0059) having a source region (40) of a first conductivity type (Para. 0049) and a first well region (30) of a second conductivity type (Para. 0046) connected to a source electrode (80) is aligned cyclically in the drift layer; 
a terminal region provided on the drift layer separately from the active region (Para. 0053); 
a second well region (31) of a second conductivity type provided in a surface layer of the drift layer in the terminal region (Para. 0061-0062); 
a conductive region formed in a surface layer area of the second well region to form a pn junction with the second well region (Para. 0092); and 
a contact hole (91) formed on an upper part of the conductive region to connect only the conductive region and the source electrode in ohmic connection (Para. 0062).

In re claim 2, HINO discloses wherein the conductive region is formed in an inner side of the second well region in a plan view (Para. 0110).

In re claim 3, HINO discloses wherein the MOSFET includes a unipolar diode having a start-up voltage lower than an operating voltage of a pn diode formed from the second well region of the second conductivity type and the drift layer of the first conductivity type (Para. 0112-0115).

In re claim 4, HINO discloses wherein the unipolar diode is a layer of a first conductivity type formed on the first well region (Para. 0054-0055).

In re claim 5, HINO discloses wherein the unipolar diode is a Schottky barrier diode formed in the active region (Para. 0061-0062).

In re claim 6, HINO discloses wherein the conductive region is a silicon carbide conductive region made up of silicon carbide of a first conductivity type formed in a surface layer area on the second well region (Para. 0044-0054).

In re claim 8, HINO discloses a silicon carbide semiconductor device comprising: 
a semiconductor substrate (10) of a first conductivity type made of silicon carbide (Para. 0044); 
a drift layer (20) of the first conductivity type formed on the semiconductor substrate (Para. 0046); 
an active region where a MOSFET (Para. 0059) having a source region (40) of a first conductivity type (Para. 0049) and a first well region (30) of a second conductivity type (Para. 0046) connected to a source electrode (80) is aligned cyclically in the drift layer; 
a terminal region provided on the drift layer separately from the active region (Para. 0053); 
a second well region (31) of a second conductivity type provided in a surface layer of the drift layer in the terminal region (Para. 0061-0062); 
a second conductive region of a first conductivity type formed in a surface layer area of the second well region to have a pn junction with the second well region (Para. 0092); and 
a second high concentration region of a second conductivity type formed on a part of a surface layer area of the second conductive region to have ohmic connection with the source electrode (Para. 0062).

In re claim 9, HINO discloses wherein the MOSFET includes a unipolar diode having a start-up voltage lower than an operating voltage of a pn diode formed from the second well region of the second conductivity type and the drift layer of the first conductivity type (Para. 0112-0115).

In re claim 10, HINO discloses wherein the unipolar diode is a layer of a first conductivity type formed on the first well region (Para. 0054-0055).

In re claim 11, HINO discloses wherein the unipolar diode is a Schottky barrier diode formed in the active region (Para. 0061-0062).

In re claim 12, HINO discloses wherein the conductive region is a silicon carbide conductive region made up of silicon carbide of a first conductivity type formed in a surface layer area on the second well region (Para. 0044-0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HINO et al. (U.S. 2016/0079411 A1, reference provided as part of the Information Disclosure Statement “IDS”) in view of Lu (U.S. Pub. No. 2016/0020276 A1 reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 7, HINO discloses the silicon carbide semiconductor device according to claim 1 (See rejection of claim 1 as explained above).
HINO fails to disclose a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit.
Lu teaches semiconductor device (Fig. 25), comprising a main converter circuit (multilevel converter of Fig. 25, Para. 0008), and converting input power (input power of the multilevel converter) and outputting the converted power (output power of the multilevel converter); a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device (Para. 0008-0009 and 0042); and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit (Para. 0008-0009 and 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of HINO to include a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit, as disclosed in Lu to provide a semiconductor device and a method for manufacturing the semiconductor device in which the length (width) of an isolation structure that electrically isolates two semiconductor elements formed monolithically on the same semiconductor substrate can be shortened, thereby facilitating miniaturization of the device (Para. 0045).

In re claim 13, HINO discloses the silicon carbide semiconductor device according to claim 8 (See rejection of claim 1 as explained above).
HINO fails to disclose a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit.
Lu teaches semiconductor device (Fig. 25), comprising a main converter circuit (multilevel converter of Fig. 25, Para. 0008), and converting input power (input power of the multilevel converter) and outputting the converted power (output power of the multilevel converter); a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device (Para. 0008-0009 and 0042); and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit (Para. 0008-0009 and 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of HINO to include a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit, as disclosed in Lu to provide a semiconductor device and a method for manufacturing the semiconductor device in which the length (width) of an isolation structure that electrically isolates two semiconductor elements formed monolithically on the same semiconductor substrate can be shortened, thereby facilitating miniaturization of the device (Para. 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838